

117 S1958 IS: Doctors of Community Act
U.S. Senate
2021-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1958IN THE SENATE OF THE UNITED STATESJune 7, 2021Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to reauthorize the program of payments to teaching health centers that operate graduate medical education programs.1.Short titleThis Act may be cited as the Doctors of Community Act or the DOC Act.2.Reauthorization of program of payments to teaching health centers that operate graduate medical education programsSection 340H(g) of the Public Health Service Act (42 U.S.C. 256H(g)) is amended—(1)by amending paragraph (1) to read as follows:(1)In generalTo carry out this section, there are appropriated, to remain available until expended, such sums as may be necessary, not to exceed—(A)$230,000,000, for the period of fiscal years 2011 through 2015;(B)$60,000,000 for each of fiscal years 2016 and 2017;(C)$126,500,000 for each of fiscal years 2018 through 2023;(D)$554,400,000 for fiscal year 2024;(E)$571,200,000 for fiscal year 2025;(F)$588,000,000 for fiscal year 2026;(G)$604,800,000 for fiscal year 2027;(H)$621,600,000 for fiscal year 2028;(I)$638,400,000 for fiscal year 2029;(J)$655,200,000 for fiscal year 2030;(K)$672,000,000 for fiscal year 2031;(L)$688,800,000 for fiscal year 2032; (M)$729,200,000 for fiscal year 2033; and(N)for fiscal year 2034 and each fiscal year thereafter, the dollar amount applicable under this paragraph for the preceding fiscal year, adjusted in accordance with paragraph (3).; and(2)by adding at the end the following: (3)Adjustment for inflationFor purposes of paragraph (1)(N), the dollar amount applicable under paragraph (1) for fiscal years beginning after fiscal year 2033 shall be equal to the dollar amount applicable for the preceding fiscal year, increased by the percentage increase in the medical care component of the consumer price index for all urban consumers (U.S. city average), as such percentage increase is estimated by the Secretary for the 12-month period ending with March of the previous year..